                                             Case 5:20-cv-00912-SVK Document 21 Filed 06/01/20 Page 1 of 3




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        ANN GERTHELIA REDD-OYEDELE,                       Case No. 20-cv-00912-SVK
                                   6                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF'S
                                   7              v.                                          MOTION FOR TEMPORARY
                                                                                              RESTRAINING ORDER AND/OR
                                   8        SANTA CLARA COUNTY OFFICE OF                      PRELIMINARY INJUNCTION
                                            EDUCATION, et al.,
                                   9                                                          Re: Dkt. No. 20
                                                         Defendants.
                                  10

                                  11           Before the Court is Plaintiff’s Motion for a Temporary Restraining Order (“TRO”) and/or

                                  12   Preliminary Injunction (the “Motion”). Dkt. 20. The Court finds the Motion suitable for
Northern District of California
 United States District Court




                                  13   determination without further briefing or oral argument. For the reasons that follow, Plaintiff’s

                                  14   Motion is DENIED.

                                  15   I.      BACKGROUND
                                  16           Plaintiff Ann Redd-Oyedele has been employed by Defendant Santa Clara County Office

                                  17   of Education (“SCCOE”) for almost 29 years. See Dkt. 1 (Complaint) at ¶ 22. In 2000, Plaintiff

                                  18   filed racial discrimination charges against SCCOE and several of its management employees with

                                  19   the EEOC. Id. at ¶ 27. After the EEOC issued a right to sue letter, Plaintiff sued SCCOE in

                                  20   federal district court, and that case was appealed to the Ninth Circuit. Id. at ¶¶ 28-29. During her

                                  21   employment with SCCOE, Plaintiff has been promoted twice, but she has applied unsuccessfully

                                  22   for several other promotional positions. See id. at ¶¶ 23, 24, 34. Plaintiff claims that she has been

                                  23   denied further promotional and career advancement opportunities due to retaliation for her earlier

                                  24   litigation against SCCOE. Id. at ¶ 30. In this action, Plaintiff asserts causes of action for

                                  25   retaliation in violation of Title VII and for negligent infliction of emotional distress. Id. at ¶¶ 21-

                                  26   53.

                                  27           Defendants have moved to dismiss the complaint, arguing that Plaintiff failed to exhaust

                                  28   her administrative remedies and that Defendants are not liable on other grounds. Dkt. 8. Plaintiff
                                              Case 5:20-cv-00912-SVK Document 21 Filed 06/01/20 Page 2 of 3




                                   1   opposes the motion to dismiss. Dkt. 18. The Court will address the motion to dismiss in a

                                   2   separate, forthcoming order.

                                   3   II.      LEGAL STANDARD
                                   4            The substantive standard for issuing a TRO is identical to the standard for issuing a

                                   5   preliminary injunction. See Stuhlbarg Int’l Sales Co, Inc. v. John D. Brush & Co., 240 F.3d 832,

                                   6   839 n.7 (9th Cir. 2001). To obtain a TRO or preliminary injunction, the moving party must show

                                   7   that: (1) she is likely to succeed on the merits; (2) she is likely to suffer irreparable harm if

                                   8   injunctive relief is not granted; (3) the balance of equities tips in her favor; and (4) an injunction is

                                   9   in the public interest. Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008).

                                  10   A TRO or preliminary injunction is a matter of equitable discretion and is “an extraordinary

                                  11   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

                                  12   Id. at 22; Earth Island Inst. v. Carlton, 626 F.3d 462, 469 (9th Cir. 2010).
Northern District of California
 United States District Court




                                  13   III.     DISCUSSION
                                  14            The Motion alleges that Defendants have posted and advertised a job opening for

                                  15   “Director, District Business and Advisory Services,” with a closing date of May 22, 2020.

                                  16   Dkt. 20-4 at 4. Plaintiff states that “[t]o the best of Plaintiff’s knowledge, a preferred candidate

                                  17   already exists for this opening and the candidate would merely be ushered into the position” and

                                  18   that “[t]herefore, the job posting, subsequent interviews and oral board screening would merely be

                                  19   a sham and a cover up, for Defendants’ intent to use race and age as a factor in hiring.” Id.

                                  20   Plaintiff seeks a TRO and/or preliminary injunction to enjoin Defendants “from taking all or any

                                  21   further steps towards filling the advertised job vacancy for the position of ‘Director III, Business

                                  22   and Advisory Services.” Dkt. 20-9 (Proposed Order).

                                  23            Plaintiff has failed to establish that she is likely to suffer irreparable harm in the absence of

                                  24   a TRO or preliminary injunction, and therefore the Court need not reach the other requirements for

                                  25   preliminary injunctive relief. See Akin-Taylor v. Kaiser Found’n Health Plan Inc., No. 13-cv-

                                  26   0039-JCS, 2013 WL 5732776, at *2 (N.D. Cal. Oct. 22, 2013). Plaintiff, who remains employed

                                  27   by SCCOE, alleges that the “Director III, Business and Advisory Services” job position that is the

                                  28   subject of her Motion is one of a number of career advancement level positions that have become
                                                                                            2
                                             Case 5:20-cv-00912-SVK Document 21 Filed 06/01/20 Page 3 of 3




                                   1   available during her tenure with Defendant SCCOE. Dkt. 20-5 at ¶¶ 10, 15; see also Dkt. 1 at ¶ 34

                                   2   (allegation in Complaint that Plaintiff applied for three Director III positions and one Assistant

                                   3   Director position between June 2014 and April 2019). Plaintiff’s declaration does not state that

                                   4   she actually applied for the Director III position that is the subject of her Motion. See Dkt. 20-5.

                                   5   Even if Plaintiff has applied for that position and if she is denied an offer for that position (which

                                   6   is speculative at this point), she has not shown that her resulting injury would be irreparable, given

                                   7   that she allegedly has suffered an injury for years from SCCOE’s failure to promote her. See Dkt.

                                   8   1 at ¶ 34. Moreover, Plaintiff has not shown that if she prevails on the merits, she will not be able

                                   9   obtain a meaningful equitable remedy if this particular Director III position has already been

                                  10   filled. As the Supreme Court has explained, “when an appropriate position for the plaintiff is not

                                  11   immediately available without displacing an incumbent employee, courts have ordered

                                  12   reinstatement upon the opening of such a position and have ordered front pay be paid until
Northern District of California
 United States District Court




                                  13   reinstatement occurs.” Pollard v. E.I. Du Pont de Nemours & Co., 532 U.S. 843, 846 (2001)

                                  14   (citations omitted).

                                  15           “A plaintiff must do more than allege imminent harm sufficient to establish standing; a

                                  16   plaintiff must demonstrate immediate threatened injury as a prerequisite to preliminary injunctive

                                  17   relief.” Caribbean Marine Servs. Co. v. Baldride, 844 F.2d 668, 674 (9th Cir. 1988) (emphasis in

                                  18   original). Here, Plaintiff has not demonstrated why a retroactive promotion and back pay would

                                  19   not be an adequate remedy if she succeeds on the merits. See Anderson v. United States, 612 F.2d

                                  20   1112, 1115 (9th Cir. 1979). Therefore, entry of a TRO and/or preliminary injunction is not

                                  21   warranted.

                                  22   IV.     CONCLUSION
                                  23           For the foregoing reasons, the Court DENIES Plaintiff’s motion for a TRO and/or

                                  24   preliminary injunction.

                                  25           SO ORDERED.

                                  26   Dated: June 1, 2020

                                  27
                                                                                                     SUSAN VAN KEULEN
                                  28                                                                 United States Magistrate Judge
                                                                                          3
